 
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND
HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 




--------------------------------------------------------------------------------

Exhibit 10.46



EUR 75,000,000


REVOLVING CREDIT AGREEMENT


Dated as of November 23, 2010


among


SUNPOWER CORPORATION


as Parent


and


SUNPOWER CORPORATION MALTA HOLDINGS LIMITED


as Borrower


and


SOCIÉTÉ GÉNÉRALE, MILAN BRANCH


as Lender


 
 

--------------------------------------------------------------------------------

 


Table of Contents



   
Page
     
ARTICLE I
           
DEFINITIONS AND ACCOUNTING TERMS
     
SECTION 1.01. Certain Defined Terms
 
1
SECTION 1.02. Computation of Time Periods
 
11
SECTION 1.03. Accounting Terms
 
11
     
ARTICLE II
           
AMOUNTS AND TERMS OF THE ADVANCES
     
SECTION 2.01. The Advances
 
11
SECTION 2.02. Making the Advances
 
11
SECTION 2.03. Fees
 
12
SECTION 2.04. Repayment of Advances
 
12
SECTION 2.05. Interest on Advances
 
12
SECTION 2.06. Interest Rate Determination
 
12
SECTION 2.07. Optional Termination or Reduction of the Commitments.
 
13
SECTION 2.08. Voluntary and Mandatory Prepayments of Advances.
 
13
SECTION 2.09. Increased Costs and Increased Capital
 
13
SECTION 2.10. Illegality
 
13
SECTION 2.11. Payments and Computations
 
14
SECTION 2.12. Taxes
 
14
SECTION 2.13. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for the funding
of the development costs and construction costs incurred by the Borrower in
connection with certain European photovoltaic projects or for the development,
construction and acquisition of assets generating energy from solar power in
Europe (in each case, whether directly or through one or more Subsidiaries).
 
15
     
ARTICLE III
           
CONDITIONS TO EFFECTIVENESS AND LENDING
     
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
 
15
SECTION 3.02. Conditions Precedent to each Borrowing
 
17
     
ARTICLE IV
           
REPRESENTATIONS AND WARRANTIES
     
SECTION 4.01. Representations and Warranties of the Loan Parties
 
17



 
i

--------------------------------------------------------------------------------

 



   
Page
     
ARTICLE V
           
COVENANTS OF THE BORROWER
     
SECTION 5.01. Affirmative Covenants
 
20
SECTION 5.02. Negative Covenants
 
22
SECTION 5.03. Financial Covenants. (So long as any Advance shall remain unpaid
or the Lender shall have any Commitment hereunder, the Parent shall)
 
26
     
ARTICLE VI
     
EVENTS OF DEFAULT
     
SECTION 6.01. Events of Default
 
27
     
ARTICLE VII
     
MISCELLANEOUS
     
SECTION 7.01. Amendments, Etc.
 
29
SECTION 7.02. Notices, Etc.
 
29
SECTION 7.03. No Waiver; Remedies
 
29
SECTION 7.04. Costs and Expenses
 
29
SECTION 7.05. Right of Set-off
 
30
SECTION 7.06. Binding Effect
 
30
SECTION 7.07. Assignments and Participations
 
30
SECTION 7.08. Governing Law
 
32
SECTION 7.09. Execution in Counterparts
 
32
SECTION 7.10. Jurisdiction; Waiver of Immunities
 
32
SECTION 7.11. Judgment Currency
 
33
SECTION 7.12. WAIVER OF JURY TRIAL
 
33
SECTION 7.13. Confidentiality.
 
33
SECTION 7.14. Patriot Act Notice
 
33



Schedules


Schedule 4.01 – Corporate Organizational Structure
Schedule 4.02(f) – Existing Litigation
Schedule 5.02(a) – Existing Liens
Schedule 5.02(b) – Existing Debt
Schedule 5.02(c) – Existing Loans, Advances and Investments


Exhibits


Exhibit A - Form of Notice of Borrowing
Exhibit B - Form of Assignment and Acceptance
Exhibit C - Form of Compliance Certificate
Exhibit D - Mandatory Costs


 
ii

--------------------------------------------------------------------------------

 


REVOLVING CREDIT AGREEMENT


Dated as of November 23, 2010


SUNPOWER CORPORATION, a Delaware corporation (the “Parent”), SUNPOWER
CORPORATION MALTA HOLDINGS LIMITED, a limited liability company registered under
the laws of Malta (registration number C41439) with registered office at Suite
1, Level 2, Forni Complex, Valletta Waterfront, Pinto Wharf, Floriana FRN 1913,
Malta (the “Borrower”) and Société Générale, Milan Branch (“SG”), a company
incorporated as a société anonyme under the laws of France, having its
registered office at Boulevard Haussmann 29, 75009 Paris, with a fully paid-up
corporate capital of Euro 933,027,038.75 (nine hundred and thirty-three million
twenty-seven thousand and thirty-eight/75), which acts for the purposes hereof
through its Italian branch, whose offices are located in Via Olona 2, Milan, tax
code and registration number at the Companies Registry of Milan No. 80112150158,
enrolled in the register of the banks held by Bank of Italy under No. 4858 as
Lender (as hereinafter defined), agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01.  Certain Defined Terms.  As used in this credit agreement (this
“Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):


“Advance” means an advance in Euros by the Lender to the Borrower pursuant to
Article II.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.


“Applicable Margin” means a per annum rate equal to (a) 2.20% for any Advance or
portion of any Advance outstanding on or before February 23, 2011, and (b) 3.25%
for any Advance or portion of any Advance outstanding thereafter.


“Arrangement Fee” has the meaning specified in Section 2.03.


“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an assignee of the Lender in substantially the form of Exhibit B
hereto.


“Borrower” has the meaning set forth in the preamble hereto.


“Borrowing” means a borrowing consisting of an Advance made by the Lender.


“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Milan and Malta and, if the applicable Business
Day relates to any Advance, on which dealings are carried on in the European
interbank market.
 
“Capital Stock” means the capital stock of or other equity interests (including
partnership interests in a general or limited partnership and membership
interests in a limited liability company) in a Person.


 
1

--------------------------------------------------------------------------------

 


“Capitalized Leases” means, as applied to any person, any lease of any property
by that person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that person.


“Cash Collateral Account” has the meaning given to it in the L/C Facility
Agreement.


“Cash Collateral Agreement” has the meaning given to it in the L/C Facility
Agreement.


“Change of Control” means the occurrence of any of the following, in a series of
one or more transactions:  (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), representing more
than 50% of the aggregate Voting Stock of the Parent, (ii) the Parent shall fail
to own, directly or indirectly, beneficially and of record, shares representing
more than 50% of the aggregate Voting Stock of the Borrower at any point in time
or (iii) during any period of up to six (6) consecutive months, commencing on or
after the date of this Agreement, a majority of the members of the board of
directors of the Borrower shall not be Continuing Directors.


“Commitment” means the commitment of the Lender to make Advances to the Borrower
in an aggregate principal amount not to exceed EUR 75,000,000 outstanding at any
time.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Confidential Information” means information that a Loan Party furnishes to the
Lender, but does not include any such information that is or becomes generally
available to the public or that is or becomes available to the Lender from a
source other than a Loan Party, unless, to the actual knowledge of the recipient
of such information, such source breached an obligation of confidentiality in
providing such information to such recipient.


“Consolidated” refers to the consolidation of accounts in accordance with GAAP.


“Constituent Documents” means with respect to any Person, (i) if such Person is
a corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), (ii) if such Person is a limited liability company, the
certificate of formation or articles of formation or organization and operating
agreement (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction, including but not limited to a certificate of
registration and the memorandum and articles of association under the laws of
Malta), and (iii) if such Person is a partnership, joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable governmental or regulatory authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such Person.


“Continuing Directors” means for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or whose
election to the board of directors of the Borrower is recommended by a majority
of the other Continuing Directors prior to such election.


“Debt” of any Person means, without duplication, (a)  all indebtedness of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than current accounts payable incurred in the ordinary course
of such Person’s business as conducted from time to time and current
intercompany liabilities maturing within 365 days of the incurrence thereof),
(c) all obligations of such Person evidenced by notes, bonds, debentures, or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title


 
 

--------------------------------------------------------------------------------

 


retention agreement with respect to property acquired by such Person, (e) all
obligations of such Person as lessee under Capitalized Leases, (f) all
obligations, contingent or otherwise, of such Person as an account party in
respect of banker’s acceptances, letters of guaranty or letters of credit,
(g) all net payment obligations of such Person due in respect of Hedge
Agreements, (h) all Debt of others referred to in clauses (a) through (g) above
or clause (i) below and other payment obligations (collectively, “Guaranteed
Debt”) guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(i) all Debt referred to in clauses (a) through (h) above (including Guaranteed
Debt) secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.


“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.


“Default Interest” has the meaning specified in Section 2.05(b).


“Dollars” or “US$” mean United States Dollars.


"EBITDA" means, for any period, the total of the following calculated for Parent
and its Subsidiaries without duplication on a consolidated basis in accordance
with GAAP consistently applied for such period:  (a) consolidated net income
from operations; plus (b) any deduction for (or less any gain from) income or
franchise taxes included in determining such consolidated net income; plus (c)
interest expense deducted in determining such consolidated net income; plus (d)
amortization and depreciation expense deducted in determining such consolidated
net income; plus (e) any non-recurring and non-cash charges resulting from
application of GAAP that requires a charge against earnings for the impairment
of goodwill to the extent deducted in determining such consolidated net income
and not added back pursuant to another clause of this definition; plus (f) any
non-cash expenses that arose in connection with the grant of stock options to
officers, directors and employees of the Parent and its Subsidiaries and were
deducted in determining such consolidated net income; plus (g) non-cash
restructuring charges; plus (h) non-cash charges related to mark-to-market
valuation adjustments as may be required by GAAP from time to time; plus (i)
non-cash charges arising from changes in GAAP occurring after the date hereof;
less (j) any extraordinary gains and non-cash items of income.  As used in this
definition, "non-cash charge" shall mean a charge in respect of which no cash is
paid during the applicable period (whether or not cash is paid with respect to
such charge in a subsequent period) and "non-cash item of income" shall mean an
item of income in respect of which no cash is received during the applicable
period (whether or not cash is received with respect to such item of income in a
subsequent period).


“Effective Date” has the meaning specified in Section 3.01.


“Environmental Action” means any action, suit, demand, demand letter, directive
(conditional or otherwise) claim, notice (including notice of non-compliance or
violation or notice of liability or potential liability), investigation,
proceeding, consent order or consent agreement relating in any way to any
Environmental Law, Environmental Permit or Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or
 
 
 

--------------------------------------------------------------------------------

 
 
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.


“Environmental Law” means any federal, state, local, national, regional or
foreign statute, law, ordinance, rule, regulation, code, order, judgment, decree
or judicial or agency interpretation, policy or guidance relating to pollution
or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


"EURIBOR" means, in relation to any Advance, (a) the applicable Screen Rate, or
(b) (if no Screen Rate is available for the Interest Period of that Advance) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Lender at its request by the Reference Banks as the rate at
which the relevant Reference Bank could borrow funds in the European interbank
market in Euros and for the relevant period, were it to do so by asking for and
then accepting interbank offers for deposits in reasonable market size in that
currency and for that period.


“Euro” or “€” means the lawful currency of the European Union.


“Events of Default” has the meaning specified in Section 6.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.


“Existing Debt” has the meaning specified in Section 5.02(b).


"Financial Indebtedness" of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (other than up to US$25,000,000 in the
aggregate of obligations arising under agreements with Jabil Circuit, Inc.
relating to sales by the Parent or any of its Subsidiaries to Jabil Circuit,
Inc. of used equipment), (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business as conducted from time to
time and current intercompany liabilities maturing within 365 days of the
incurrence thereof), (f) all guarantees by such Person of Financial Indebtedness
of others, and (g) all obligations of such Person under a Capitalized Lease;
provided that  "Financial Indebtedness" of such Person shall exclude
non-recourse indebtedness, other than non-recourse indebtedness with a primary
purpose of financing the operations of such Person.


“GAAP” has the meaning specified in Section 1.03.


“Guaranteed Debt” has the meaning specified in the definition of “Debt” in
Section 1.01.


“Guaranty” means that certain Guaranty, dated as of the date hereof, by the
Parent in favor of the Lender, as amended, supplemented or otherwise modified
from time to time.


“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated,


 
 

--------------------------------------------------------------------------------

 


classified or regulated as hazardous or toxic or as a pollutant or contaminant
under any Environmental Law.


“Hazardous Materials Activity” means the use, manufacture, possession, storage,
holding, release, threatened release, discharge, placement, generation,
transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Materials and
any corrective action or response action with respect to the foregoing.


“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.


“Indemnified Party” has the meaning specified in Section 7.04(b).


“Indenture Indebtedness” means all Debt referred to in Section 5.02(k).


“Interest Period” means for each Advance the period commencing on the date of
such Advance and ending on the one-month anniversary of such date and,
thereafter, if such Advance is not repaid on the last day of such preceding
Interest Period, each subsequent one-month period commencing on the last day of
the immediately preceding Interest Period; provided, however, that:


(i)            if any Interest Period would otherwise end after the Maturity
Date, such Interest Period shall end on the Maturity Date;


(ii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and


(iii)          whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month, such Interest
Period shall end on the last Business Day of such succeeding calendar month.


“Intellectual Property” means all patents, trademarks, trade names, copyrights,
software, and trade secrets used in or necessary for the conduct of the business
of any Loan Party and its Subsidiaries.


“L/C Facility Agreement” means the Letter of Credit Facility Agreement dated as
of April 12, 2010, among, inter alia, the Parent, the subsidiary guarantors
party thereto and Deutsche Bank Securities Inc., as sole bookrunner and
arranger, as such agreement may be otherwise amended, supplemented or modified
from time to time.


“Lender” means SG or any Person that shall become a party hereto pursuant to
Section 7.07.


“Lender Process Agent” has the meaning specified in Section 7.10(c).


“Lending Office” means, with respect to SG, the office specified as its “Lending
Office” opposite its name on the signature pages below, and with respect to any
other Lender in the


 
 

--------------------------------------------------------------------------------

 


Assignment and Acceptance pursuant to which such Lender became a Lender, or such
other office of the Lender as the Lender may from time to time specify to the
Loan Parties.


“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.


“Loan Documents” means this Agreement, the Guaranty and any other document
executed or delivered pursuant to or in connection with the foregoing.


“Loan Parties” means the Parent and the Borrower.


“Mandatory Costs” means the percentage rate per annum calculated by the Lender
in accordance with Exhibit D.


“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, or properties of
the Parent and its Subsidiaries taken as a whole.


“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, or properties of
the Borrower and its Subsidiaries taken as a whole, the Parent or the Parent and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Lender
under the Loan Documents, (c) the ability of any Loan Party to perform its
obligations under any Loan Document to which it is party or (d) the legality,
validity, binding effect or enforceability of any Loan Document to which it is a
party against any Loan Party.


“Maturity Date” means May 23, 2011.


“Notice of Borrowing” has the meaning specified in Section 2.02.


“Parent” has the meaning set forth in the preamble hereto.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.


“Permitted Investments” means:


(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America, Japan or any member state of the European Union (or by any agency of
any thereof to the extent such obligations are backed by the full faith and
credit of such jurisdiction), in each case maturing within one year from the
date of acquisition thereof;


(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from S&P or P-1 from Moody’s;


(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000;


 
 

--------------------------------------------------------------------------------

 


(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;


(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAAm by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
US$1,000,000,000;


(f)            loans, advances, or investments existing on the Effective Date
and listed on Schedule 5.02(c);


(g)           additional loans or advances by the Parent or any of its
Subsidiaries to employees and officers in the ordinary course of business and in
amounts not to exceed an aggregate of US$20,000,000 outstanding at any time;


(h)           investments which constitute Specified Transactions expressly
permitted under subsection (d) of Section 5.02(k);


(i)            loans, advances, or investments which constitute Debt permitted
under Section 5.02;


(j)            advances to, or investments in, a Subsidiary of the Parent,
Woongjin Energy Co., Ltd., a company organized under the laws of the Republic of
Korea, or Philippine Electric Corp. by the Parent or any Subsidiary in the
ordinary course of business as conducted from time to time;


(k)           transactions in connection with factoring of the accounts
receivable of any Loan Party or any of its Subsidiaries pursuant to the Tech
Credit Agreement, as the same may be amended or restated from time to time; and


(l)            prepayments of obligations to vendors and suppliers in the
ordinary course of business as conducted from time to time in an amount not to
exceed US$450,000,000.


“Permitted Liens” means:


(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.01(b);


(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.01(b);


(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;


(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance and return
of money bonds, bids, leases, government contracts, trade contracts, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof), including those incurred pursuant to
any law primarily concerning the environment, preservation or reclamation of
natural resources, the management, release or threatened release of any
hazardous material or to health and safety matters, in each case in the ordinary
course of business as conducted from time to time;


 
 

--------------------------------------------------------------------------------

 


(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 6.01(f);


(f)           easements, zoning restrictions, rights-of-way, and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Loan Party or any of its Subsidiaries;


(g)           Liens arising out of obligations under Capitalized Leases, so long
as such Liens attach only to the property sold and being leased in such
transaction and any accessions thereto or proceeds thereof and related property;


(h)           any interest or title of a lessor under any leases or subleases
entered into by any Loan Party or any of its Subsidiaries in the ordinary course
of business as conducted from time to time;


(i)            Liens that are contractual rights of set-off relating to (i) the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of any Loan Party or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of any Loan Party or any of its Subsidiaries or (iii) purchase
orders and other agreements entered into with customers of any Loan Party or any
of its Subsidiaries in the ordinary course of business;


(j)            Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;


(k)           licenses of Intellectual Property granted in the ordinary course
of business;


(l)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(m)           Liens solely on any cash earnest money deposits made by any Loan
Party or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;


(n)           the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;


(o)           agreements to subordinate any interest of any Loan Party or any of
its Subsidiaries in any accounts receivable or other proceeds arising from
inventory consigned by any Loan Party or any of its Subsidiaries pursuant to an
agreement entered into in the ordinary course of business;


(p)           Liens arising from precautionary UCC financing statements
regarding operating leases;


(q)           Liens on equity interests in joint ventures held by any Loan Party
or any of its Subsidiaries securing obligations of such joint venture;


(r)           Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under subsection (d) of the definition
thereof;


(s)           Liens on accounts receivable, inventory and cash collateral
securing Permitted Indebtedness under (and as defined in) the L/C Facility
Agreement granted pursuant to the documents, instruments and agreements
governing the L/C Facility Agreement as in effect on the


 
 

--------------------------------------------------------------------------------

 


Effective Date, and Liens securing Permitted Indebtedness under (and as defined
in) the Union Bank Credit Agreement;
 


(t)            Liens in favor of customers or suppliers of any Loan Party or any
of its Subsidiaries on equipment, supplies and inventory purchased with the
proceeds of advances made by such customers or suppliers under, and securing
obligations in connection with, supply agreements;


(u)           Liens that arise by operation of law for amounts not yet due;


(v)           existing and future Liens related to or arising from the sale,
transfer, or other disposition of rights to solar power rebates in the ordinary
course of business as conducted from time to time;


(w)           existing and future Liens in favor of any Loan Party’s bonding
company covering materials, contracts, receivables, and other assets which are
related to, or arise out of, contracts which are bonded by that bonding company
in the ordinary course of such Loan Party’s business as conducted from time to
time;


(x)           Liens in connection with the sale-leaseback arrangement, pursuant
to the Master Lease Agreement dated as of June 26, 2009 by and among WF-SPWR I
Solar Statutory Trust, Whippletree Solar, LLC, and the other Persons party
thereto of certain solar power production projects and the related escrow of
funds supporting the obligations of certain Subsidiaries thereunder;


(y)           Liens in connection with an escrow by the Parent in the amount of
US$2,400,000 in respect of the performance obligations of Greater Sandhill I,
LLC (“GS”), an unaffiliated customer of the Parent, under a Solar Energy
Purchase Agreement between GS and Public Service Company of Colorado and related
documentation;


(z)            Liens on Equity Interests in project finance Subsidiaries of the
Parent or Subsidiaries of the Parent to secure project finance related
Indebtedness;


(aa)         customary Liens on securities accounts of any Loan Party in favor
of the securities broker with whom such accounts are maintained, provided that
(i) such Liens arise in the ordinary course of business of the applicable Loan
Party and such broker pursuant to such broker’s standard form of brokerage
agreement; (ii) such securities accounts are not subject to restrictions against
access by any Loan Party; (iii) such Liens secure only the payment of standard
fees for brokerage services charged by, but not financing made available by,
such broker and such Liens do not secure Indebtedness for borrowed money; and
(iv) such Liens are not intended by any Loan Party to provide collateral to such
broker; and


(bb) other Liens so long as the outstanding principal amount of the obligations
secured thereby does not exceed (as to the Loan Parties in the aggregate)
US$5,000,000 at any one time;.


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.


“Process Agent” has the meaning specified in Section 7.10(b).


"Reference Banks" means, the principal office in Italy of Barclays Bank plc,
Credit Suisse  AG and Deutsche Bank AG or such other banks as may be appointed
by the Lender in consultation with the Borrower.


 
 

--------------------------------------------------------------------------------

 


“Regulation D” means Regulation D of the Board of Governors of the U.S. Federal
Reserve System, as in effect from time to time.


“Screen Rate" means, the percentage rate per annum for Euro borrowings
determined by the Banking Federation of the European Union for the relevant
period, displayed on the appropriate page of the Reuters screen. If the agreed
page is replaced or service ceases to be available, the Lender may specify
another page or service displaying the appropriate rate after consultation with
the Parent and the Borrower.


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Transaction” means any of the following:


(a)           the acquisition by any Loan Party of all or substantially all of
the assets of another Person or division of such Person;


(b)           the merger or consolidation of any Loan Party with or into any
other entity, provided that the surviving entity shall be a Loan Party, and
provided further that, in any transaction involving the Parent, the Parent shall
be the surviving Person;


(c)           the acquisition by a Loan Party of a controlling or majority
interest in any other Person; and


(d)           investments in other Persons, including joint ventures, by a Loan
Party.


“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.


"Tech Credit Agreement" means that certain Purchase Agreement dated May 15, 2006
(as amended on October 19, 2006, October 13, 2008, and December 29, 2008), by
and between the Parent and Technology Credit Corporation, as transferred and
assigned to SunPower North America, LLC, by the Parent.


“Termination Date” means the earlier of April 23, 2011 and the date of
termination of the Commitment pursuant to Section 2.08 or 6.01.


 
 

--------------------------------------------------------------------------------

 


“Total Non-Stock Consideration” means all consideration whatsoever (other than
common stock in the Parent) and shall include, without limitation, cash, other
property, assumed indebtedness, amounts payable, whether evidenced by notes or
otherwise and “earn-out”.


"Total Stock Consideration" means all consideration consisting of Capital Stock
in the Parent or any of its Subsidiaries.


“United States” or “U.S.” means the United States of America.


"Union Bank Credit Agreement" means that certain Credit Agreement dated as of
October 29, 2010 among, inter alia, the Parent, the subsidiary guarantors party
thereto, Union Bank, N.A., as administrative agent, sole lead arranger, and a
lender, and the other lenders party thereto from time to time, as may be amended
or restated from time to time.


“Unused Commitment” means, at any time, the Lender’s Commitment at such time
minus the aggregate principal amount of all Advances outstanding at such time.


“Voting Stock” means Capital Stock issued by any Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.


“Wells Fargo Facility Agreeement” means the Amended and Restated Credit
Agreement, dated March 20, 2009, between the Parent and Wells Fargo Bank,
National Association as amended and in effect as of the Effective Date .


SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.


SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) (“GAAP”) or, in the
case of the Borrower or the Borrower’s Subsidiaries, in accordance with the
applicable generally accepted accounting principles as required by the laws of
the country of incorporation or formation of the Borrower or the Borrower’s
Subsidiaries (as the case may be).


ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.01.  The Advances.  The Lender agrees, on the terms and conditions
hereinafter set forth, to make Advances to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in an amount not to exceed the Lender’s Unused Commitment. Each Borrowing
shall be in an amount of EUR 5,000,000 or an integral multiple of EUR 1,000,000
in excess thereof. Within the limits of the Lender’s Commitment, the Borrower
may borrow, repay and reborrow under this Section 2.01.


SECTION 2.02.  Making the Advances.  (a) Each Borrowing shall be made on notice,
given not later than 11:00 A.M. (Milan time) on the third Business Day prior to
the date of the proposed Borrowing. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier or telex, in substantially the form of Exhibit A hereto, specifying
therein the requested (i) date of such Borrowing and (ii) amount of such
Borrowing. Upon fulfillment of the applicable conditions set forth in
Article III, the Lender will make the funds available to the Borrower at its
address referred to in Section 7.02.


 
 

--------------------------------------------------------------------------------

 


(b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing, the Borrower shall indemnify the Lender
against any loss, cost or expense incurred by the Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Lender to fund the Advance when the Advance, as a result of such
failure, is not made on such date.


SECTION 2.03.  Fees.  (a) Commitment Fee.  The Borrower agrees to pay to the
Lender a commitment fee computed at the rate of 1.00% per annum on the amount of
the Lender's Unused Commitment from the date hereof until the Termination Date,
payable quarterly in arrears and on the Maturity Date.


(b)           Arrangement Fee.  The Borrower agrees to pay the Lender a fee in
the amount of EUR 375,000 (the “Arrangement Fee”) along with all other accrued
fees, costs and expenses of the Lender (including the accrued fees and expenses
of counsel to the Lender), such fees becoming due on the Effective Date and
payable upon the earliest of (i) the date of the first Borrowing hereunder and
(ii) 10 Business Days after the date hereof.


SECTION 2.04.  Continuation of Advances.  Unless the Borrower provides written
notice to the Lender of its intention to repay any maturing Advance on the last
day of its Interest Period (such notice to be given not later than 11:00 A.M.
(Milan time) on the third Business Day prior to the last day of such Interest
Period), the Borrower shall be deemed to have requested a continuation of such
maturing Advances for an additional Interest Period. If notice of the repayment
is given in accordance with the preceding sentence as to any maturing Advance,
such Advance shall be repaid on the last day of the applicable Interest Period.
The Borrower shall repay to the Lender on the Maturity Date the aggregate
principal amount of the Advances then outstanding.


SECTION 2.05.  Interest on Advances.  i)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to the
Lender from the date of such Advance until such principal amount shall be paid
in full, at a rate per annum equal at all times during each Interest Period to
the sum of (x) EURIBOR for such Interest Period plus (y) the Applicable Margin
in effect from time to time plus (z) Mandatory Costs, if any, payable in arrears
on the last day of such Interest Period and on the date such Advance shall be
paid in full.


(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default, the Lender may require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
the Lender, payable in arrears on the dates referred to in paragraph (a) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Advances pursuant to paragraph (a) above; provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Lender.


SECTION 2.06.  Interest Rate Determination.  If the Lender determines in good
faith that EURIBOR for any Interest Period for any Advance will not adequately
reflect the cost to the Lender of making, funding or maintaining its Advance for
such Interest Period, the Lender shall forthwith so notify the Borrower.  During
the 15 days next succeeding the giving of such notice, the Borrower and the
Lender shall negotiate in good faith in order to arrive at a mutually
satisfactory interest rate which shall be applicable during such Interest Period
to the Advance.  If within such 15-day period, the Borrower and the Lender agree
in writing upon an alternative interest rate, such rate shall be effective from
the commencement of such Interest Period.  If the Borrower and the Lender fail
to agree upon such an alternative interest rate within such 15-day period, the
interest rate during such Interest Period applicable to the Advance effective
from the commencement of such Interest Period shall be such rate as the
 
 
 

--------------------------------------------------------------------------------

 


Lender shall determine (in a certificate delivered by the Lender to the Borrower
setting forth the basis of the computation of such amount, which certificate
shall be conclusive and binding for all purposes, absent manifest error) to be
necessary to compensate the Lender for its cost of obtaining (in good faith and
using commercially reasonable efforts to minimize the interest cost to the
Borrower) as of the commencement of such Interest Period funds for such Interest
Period in an amount equal to the principal amount of the Advance plus the
Applicable Margin.  The Lender shall notify the Borrower of each such
determination as promptly as practicable.


SECTION 2.07.  Optional Termination or Reduction of the Commitments.  The
Borrower shall have the right, upon at least three Business Days' notice to the
Lender, to terminate in whole or permanently reduce in part the Unused
Commitment; provided, however, that each partial reduction shall be in a minimum
amount of EUR 1,000,000 or an integral multiple of EUR 1,000,000 in excess
thereof.


SECTION 2.08.  Voluntary and Mandatory Prepayments of Advances. (a) The Borrower
shall have the right to voluntarily prepay in whole or in part, the Advances,
without premium or penalty, and (but subject to breakage costs) subject to
payment of all accrued interest on the prepaid amounts; provided, however, that
(i) each partial reduction shall be in a minimum of EUR 1,000,000 or an integral
multiple of EUR 1,000,000 in excess thereof and (ii) the Borrower shall be
obligated to reimburse the Lender in respect thereof pursuant to Section
7.04(c).


(b)           If for any reason, a Material Adverse Change shall occur, the
Borrower shall, within five (5) Business Days of the first occurrence of such
occurrence or event, make a mandatory prepayment in respect of the Advances in
an amount equal to the full amount of the Advances then outstanding at which
time the Commitment shall terminate.


SECTION 2.09.  Increased Costs and Increased Capital. (b)  If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental or regulatory authority (whether or not having the
force of law), there shall be any increase in the cost to the Lender in an
amount that the Lender deems material of agreeing to make or making, funding or
maintaining its Advances (excluding for purposes of this Section 2.09 any such
increased costs resulting from (x) Taxes or Other Taxes (as to which Section
2.12 shall govern) and (y) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which the Lender is organized or has its
Lending Office or any political subdivision thereof), then the Borrower shall
from time to time, upon demand by the Lender, pay to the Lender additional
amounts sufficient to compensate the Lender for such increased cost.  A
certificate as to the amount of such increased cost, submitted to the Borrower
by the Lender, shall be conclusive and binding for all purposes, absent manifest
error.


(b)           If the Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental or regulatory authority (whether or not having the force of law)
affects or would affect the amount of capital required or expected to be
maintained by the Lender or any corporation controlling the Lender and that the
amount of such capital is increased by or based upon the existence of the
Lender’s commitment to lend hereunder and other commitments of this type, then,
upon demand by the Lender, the Borrower shall pay to the Lender, from time to
time as specified by the Lender, additional amounts sufficient to compensate the
Lender or such corporation in light of such circumstances, to the extent that
the Lender reasonably determines such increase in capital to be allocable to the
existence of the Lender’s commitment to lend hereunder.  A certificate as to
such amounts submitted to the Borrower by the Lender shall be conclusive and
binding for all purposes, absent manifest error.


SECTION 2.10.  Illegality. Notwithstanding any other provision of this
Agreement, if the Lender determines that the introduction of or any change in or
in the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for the Lender
or its Lending Office to perform its obligations hereunder to make Advances or
to


 
 

--------------------------------------------------------------------------------

 


fund or maintain Advances hereunder, the Lender shall forthwith give notice
thereof to the Borrower, whereupon (a) until the Lender notifies the Borrower
that the circumstances giving rise to such suspension no longer exist the
obligation of the Lender to make any Advance shall be suspended and (b) if the
Lender shall so request in such notice, the Borrower shall immediately prepay in
full the then outstanding Advances, together with accrued interest thereon (and
subject to break costs); provided, however, that before making any such demand,
the Lender agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate a different Lending Office
if the making of such a designation would allow the Lender or its Lending Office
to continue to perform its obligations to make Advances or to continue to fund
or maintain Advances and would not, in the judgment of the Lender, be otherwise
disadvantageous to the Lender. Any amount prepaid pursuant to this Section 2.10
may not be reborrowed.


SECTION 2.11.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (Milan time) on the day when due in Euros to the Lender at
its account, which the Lender maintains with SWIFT SOGEITMM, IBAN. *** Account
Name: Société Générale Milan, Reference Sunray nov2010, in same day funds.


(b)           The Borrower hereby authorizes the Lender, if and to the extent
payment owed to the Lender is not made when due under the Loan Documents, to
charge from time to time against any or all of the Borrower’s accounts with the
Lender any amount so due.


(c)           All computations of interest and fees shall be made by the Lender
on the basis of a year of 360 days, for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable.  Each determination by the Lender of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(d)           Whenever any payment under the Loan Documents shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of any Advance to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.


SECTION 2.12.  Taxes  (a) Any and all payments made to the Lender under the Loan
Documents or under any instrument delivered hereunder shall be made, in
accordance with Section 2.11 or the applicable provisions of such other
instrument, free and clear of and without deduction for any and all present and
future taxes (including, without limitation, value-added taxes and withholding
taxes), levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto, excluding, in the case of the Lender, taxes imposed on the
Lender’s overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction under the laws of which the Lender is
organized or any political subdivision thereof and taxes imposed on its overall
net income, and franchise taxes imposed on it in lieu of net income taxes, by
the jurisdiction of the Lender's Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities hereinafter referred to as “Taxes”). If the
applicable Loan Party shall be required by law to deduct any Taxes from or in
respect of any sum payable under the Loan Documents or under any other
instrument to be delivered hereunder or thereunder to the Lender, (i) the sum
payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.12), the Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the applicable Loan
Party shall make such deductions and (iii) the applicable Loan Party shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.


(b)           In addition, the applicable Loan Party shall pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made under the Loan Documents or
from the execution, delivery or registration of, performing under, or
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 


otherwise with respect to any Loan Document or any other instrument to be
delivered thereunder (hereinafter referred to as “Other Taxes”).


(c)           The Loan Parties shall indemnify the Lender for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, any taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.12) imposed on or paid by the Lender or any
Affiliate of the Lender in respect of any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Lender makes
written demand therefor.


(d)           Within 30 days after the date of any payment of Taxes, the
applicable Loan Party shall furnish to the Lender, at its address referred to in
Section 7.02, the original or a certified copy of a receipt evidencing such
payment.  In the case of any payment under the Loan Documents, if the applicable
Loan Party determines that no Taxes are payable in respect thereof, such Loan
Party shall, at the Lender’s request, furnish, or cause the payor to furnish, to
the Lender, an opinion of counsel acceptable to the Bank stating that such
payment is exempt from Taxes.


SECTION 2.13.  Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for the funding
of the development costs and construction costs incurred by the Borrower in
connection with certain European photovoltaic projects or for the development,
construction and acquisition of assets generating energy from solar power in
Europe (in each case, whether directly or through one or more Subsidiaries).


ARTICLE III


CONDITIONS TO EFFECTIVENESS AND LENDING


SECTION 3.01.  Conditions Precedent to Effectiveness of Section
2.01.  Section 2.01 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:


(a)           There shall have occurred no Material Adverse Change since July 4,
2010.


(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of Borrower’s Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of any of the Loan Documents or the
consummation of the transactions contemplated hereby.


(c)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lender)
and shall remain in effect, and no law or regulation shall be applicable in the
reasonable judgment of the Lender that restrains, prevents or imposes materially
adverse conditions upon the transactions contemplated hereby.


(d)           The Borrower shall have notified the Lender in writing as to the
proposed Effective Date.


(e)           [Reserved]


(f)           On the Effective Date, the following statements shall be true and
the Lender shall have received a certificate signed by a duly authorized officer
of each Loan Party, dated the Effective Date, stating that:


 
 

--------------------------------------------------------------------------------

 


(i)           The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and


(ii)           No event has occurred and is continuing that constitutes a
Default.


(g)           The Lender shall have received on or before the Effective Date the
following, each dated such date, in form and substance satisfactory to the
Lender:


(i)            The Loan Documents, each duly executed by the parties thereto.


(ii)           Certified copies of the (A) resolutions of the Board of Directors
of each Loan Party approving the terms of, and authorizing entry into the Loan
Documents, (B) resolutions of the shareholders of the Borrower approving the
terms of and authorizing entry into the Loan Documents, (C) the Constituent
Documents of each Loan Party as in effect on the date the resolutions specified
in clause (A) were adopted and (D) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the other Loan Documents, and a certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying the absence of any change or
amendment to the Constituent Documents of such Loan Party since the date the
resolutions specified in clause (A) were adopted.


(iii)           A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying that (i) the names and true signatures of the officers of
such Loan Party authorized to sign the Loan Documents and the other documents to
which it is a party to be delivered by it hereunder, and (ii) the documents
listed in this Section 3.01(g) are correct, complete and in full force and
effect and have not been amended or superseded as of the date of the
certificate.


(iv)          A Compliance Certificate from the Parent signed by the Chief
Financial Officer or Secretary of the Parent.


(v)           A letter from the Process Agent indicating its acceptance of the
appointment by the Loan Parties.


(vi)          A favorable opinion of (A) Jones Day, New York counsel for the
Loan Parties and (B) Mamo TCV Advocates, Maltese counsel to the Loan Parties,
each in satisfactory form and substance to the Lender.


(vii)         The Parent’s financial statements for the fiscal year ended
January 3, 2010, including balance sheets, income and cash flow statements
audited by independent public accountants of recognized international standing
and prepared in conformity with GAAP applied on a consistent basis, and interim
quarterly financial statements.


(h)           The corporate organizational structure, capital structure and
ownership of the Parent and its Subsidiaries shall be as set forth on Schedule
3.01 annexed hereto.


(i)            The Lender shall have received, to the extent requested, all
documentation and other information relating to the Loan Parties required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.


(j)            The Lender shall have received copies of written consents to the
transactions contemplated hereby from the Administrative Agents under (and as
defined in) the L/C Facility Agreement, the Union Bank Credit Agreement and the
Wells Fargo Facility Agreement, each in form and substance satisfactory to the
Lender.


 
 

--------------------------------------------------------------------------------

 


SECTION 3.02.  Conditions Precedent to each Borrowing.  The obligation of the
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the conditions precedent that the Effective Date shall have occurred and except
as the Lender may waive in writing, on the date of such Borrowing (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by each Loan Party that
on the date of the Borrowing such statements are true):


(i)            the representations and warranties contained in Section 4.01 are
correct on and as of such date, before and after giving effect to such Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects; and


(ii)           no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, that
constitutes a Default;


and (b) the Lender shall have received such other approvals, opinions or
documents as the Lender may reasonably request.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


SECTION 4.01.  Representations and Warranties of the Loan Parties.  The Loan
Parties represent and warrant as follows:


(a)           The Borrower is a limited liability company, registered, validly
existing and in good standing under the laws of Malta and has all requisite
corporate power and authority, and holds all governmental licenses, permits and
other approvals necessary to own, lease and operate its properties and to carry
on its business as now conducted and as proposed to be conducted, except whether
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The Parent is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority and holds all governmental licenses, permits and
other approvals to own, lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except whether the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  The Capital Stock of the Borrower is not subject to any warrant
or seizure.


(b)           The execution, delivery and performance by the Loan Parties of the
Loan Documents to which each is a party, and the consummation of the
transactions contemplated hereby, are within such Person’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) such Person’s Constituent Documents or (ii) law or any
contractual restriction binding on or affecting such Person the contravention of
which could reasonably be expected to have a Material Adverse Effect.


(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Loan
Parties of the Loan Documents to which either is a party, other than (i) those
that have already been obtained and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations, actions, notices or filings the
failure of which to obtain, take, give, or make could not reasonably be expected
to have a Material Adverse Effect.


 
 

--------------------------------------------------------------------------------

 


(d)           This Agreement has been, and each other Loan Document to which a
Loan Party is a party when delivered hereunder will have been, duly executed and
delivered by such Person.  This Agreement is, and each other Loan Document to
which a Loan Party is a party, when delivered hereunder will be, the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its respective terms.


(e)           The Consolidated balance sheet of the Parent and its Subsidiaries
as at December 30, 2007, December 28, 2008 and January 3, 2010, and the related
Consolidated statements of income and cash flows of the Parent and its
Subsidiaries for the fiscal years then ended, accompanied by an opinion of
PricewaterhouseCoopers LLP, independent public accountants, copies of which have
been furnished to the Lender, fairly present the Consolidated financial
condition of the Parent and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Parent and its Subsidiaries for
the periods ended on such dates, all in accordance with GAAP.  Since January 3,
2010, there has been no Material Adverse Change.


(f)           Except as disclosed in Schedule 4.02(f), there is no pending or
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting the Loan Parties or any
of the Borrower’s Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby.


(g)           None of the Loan Parties or the Borrower’s Subsidiaries is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the U.S. Federal Reserve System), and no proceeds of any Advance
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.


(h)           The Loan Parties and each of the Borrower’s Subsidiaries have
filed, have caused to be filed or have been included in all material tax returns
(national, departmental, local, municipal and foreign) required to be filed and
have paid all material taxes, assessments, fees and other charges (including
interest and penalties) due with respect to the years covered by such returns,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.


(i)           The Loan Parties and each of the Borrower’s Subsidiaries are in
compliance with all applicable laws, ordinances, rules, regulations and
requirements of all governmental authorities (including, without limitation, all
governmental licenses, certificates, permits, franchises and other governmental
authorizations and approvals necessary to the ownership of their respective
properties or to the conduct of their respective businesses, Environmental Laws,
and laws with respect to social security and pension fund obligations), in each
case except to the extent that failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.


(j)           No income, stamp or other taxes (other than taxes on, or measured
by, net income or net profits) or levies, imposts, deductions, charges,
compulsory loans or withholdings whatsoever are or will be, under applicable
law, imposed, assessed, levied or collected by any applicable jurisdiction (or
any political subdivision or taxing authority thereof or therein) either (i) on
or by virtue of the execution or delivery of the Loan Documents or (ii) on any
payment to be made by the Loan Parties pursuant to the Loan Documents.


(k)           The obligations of the Loan Parties under the Loan Documents to
which it is a party constitute direct, unconditional, unsubordinated and
unsecured obligations of such Loan Party and do rank and will rank pari passu in
priority of payment and in all other respects with all other unsecured Debt of
such Loan Party.


 
 

--------------------------------------------------------------------------------

 


(l)           None of the Loan Parties is an “investment company” or a
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.


(m)           No information, exhibit or report furnished by or on behalf of the
Loan Parties to the Lender in connection with the negotiation of this Agreement
or pursuant to the terms of the Loan Documents contained any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements made therein not misleading as of the date it was dated (or if not
dated, so delivered); provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time and
the Lender recognizes and acknowledges that such projected financial information
is not to be viewed as facts and that actual results during the period or
periods covered by such projections may differ from the projected results and
such differences may be material.


(n)           Each Loan Party, immediately following the consummation of each
transaction contemplated by the Loan Documents, will be Solvent.


(o)           No proceeding or case has been commenced or filed against either
Loan Party or any of the Borrower’s Subsidiaries seeking (i) its reorganization,
liquidation, dissolution, arrangement or winding up, (ii) the appointment of a
receiver, custodian, trustee, examiner, liquidator or the like of it or of all
or any substantial part of its property or (iii) similar relief with respect to
it under any law relating to bankruptcy, insolvency, reorganization, winding up,
or composition or adjustment or debts.


(p)           No Default has occurred and is continuing.


(q)           Schedule 5.02(a) hereto is a complete and correct list of all
existing material Liens (other than Permitted Liens) granted by the Loan Parties
and each of the Borrower’s Subsidiaries as of the date hereof and (ii) Schedule
5.02(b) hereto is a complete and correct list of all existing material Debt
(other than Debt permitted under Section 5.02) of the Loan Parties and each of
the Borrower’s Subsidiaries as of the date hereof.


(r)           As of the Effective Date except as set forth in Schedule 5.02(a),
the Loan Parties and each of the Borrower’s Subsidiaries have good title to, or
valid leasehold interests in all its real and personal property material to its
business, free and clear of any Liens or adverse claims except as expressly
permitted by this Agreement and except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.


(s)           As of the Effective Date, the Loan Parties and the Borrower’s
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of its business, except where the failure to own or have such right to
use in the aggregate has not had and would not reasonably be expected to have a
Material Adverse Effect. No claim has been asserted and is pending by any Person
challenging the use of any such Intellectual Property by the Loan Parties or any
of the Borrower’s Subsidiaries or the validity or effectiveness of any such
Intellectual Property, except for such claims that in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. To the best
knowledge of the Loan Parties, the use of such Intellectual Property by the Loan
Parties and the Borrower’s Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.


(t)            Schedule 4.01 contains a complete and up-to-date list of the
Subsidiaries of the Borrower as of the Effective Date.


 
 

--------------------------------------------------------------------------------

 


ARTICLE V


COVENANTS


SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid or the Lender shall have any Commitment hereunder, each Loan Party will:


(a)           Compliance with Laws, Etc.  Comply, and cause each of the
Borrower’s Subsidiaries to comply, in all material respects, with all applicable
laws, rules, regulations and orders of any governmental or regulatory authority,
such compliance to include, without limitation, compliance with Environmental
Laws, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of the
Borrower’s Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its property or assets or in respect of any of
its income, business or franchises before any penalty accrues thereon and
(ii) all lawful claims that, if unpaid, might by law become a Lien upon its
property or assets or in respect of any of its income, business or franchises
before any penalty accrues thereon; provided, however, that neither Loan Party
nor any of the Borrower’s Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.


(c)           Maintenance of Insurance.  Maintain, and cause each of the
Borrower’s Subsidiaries to maintain, insurance with financially sound,
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Loan Party or such Subsidiary operates.


(d)           Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of the Borrower’s Subsidiaries to preserve and maintain, its
organizational existence, rights (charter and statutory), permits,
authorizations, qualifications, approvals, licenses, privileges and franchises;
provided, however, that the Loan Parties and their Subsidiaries may consummate
any merger or consolidation permitted under Section 5.02(c).


(e)           Visitation Rights.  Permit the Lender or any agents or
representatives thereof (upon one (1) Business Day’s notice), to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, such Loan Party and any of the Borrower’s Subsidiaries, and
to discuss the affairs, finances and accounts of such Loan Party and any of the
Borrower’s Subsidiaries with any of their officers, employees or directors and
with their independent certified public accountants, all during regular business
hours and as often as reasonably requested; provided, however, that unless an
Event of Default shall have occurred and be continuing, such inspection right
shall be limited to one occurrence in any 6-month period.


(f)            Keeping of Books.  Keep, and cause each of the Borrower’s
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all material financial transactions and the
assets and business of such Loan Party and each such Subsidiary in accordance
with applicable GAAP as required by the laws of the country of incorporation of
that Loan Party and/or each such Subsidiary, provided that the books of account
are consolidated into the Parent’s consolidated books of account, which are
presented in accordance with United States GAAP.


(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of the Borrower’s Subsidiaries to maintain and preserve, all of its
properties that are used or useful in
 
 
 

--------------------------------------------------------------------------------

 
 
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(h)           Transactions with Affiliates.  Conduct, and cause each of the
Borrower’s Subsidiaries to conduct, all transactions otherwise permitted under
this Agreement with any of its Affiliates on terms that are fair and reasonable
and no less favorable to such Loan Party or such Subsidiary than it would obtain
in a comparable arm’s-length transaction with a Person not an Affiliate.


(i)            Reporting Requirements.  Furnish to the Lender:


(i)            as soon as available and in any event within 45 days after the
end of each of the first three quarters of each fiscal year of the Parent,
Consolidated balance sheets of the Parent and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Parent
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer of the Parent as
having been prepared in accordance with generally accepted accounting
principles, and certificates of the chief financial officer of the Parent as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Parent
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;


(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Parent, (x) a copy of the annual audit report for
such year for the Parent and its Subsidiaries, containing Consolidated balance
sheets of the Parent and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Parent and its
Subsidiaries for such fiscal year, all as reported on by PricewaterhouseCoopers
LLP or other independent public accountants or recognized national standing,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Parent
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP and (y) a duly completed Compliance Certificate signed by the chief
financial officer of the Parent;


(iii)          as soon as possible and in any event within five (5) days after
the occurrence of each Default continuing on the date of such statement, a
statement of the chief financial officer of the Parent setting forth details of
such Default and the action that the Parent has taken and proposes to take with
respect thereto;


(iv)          promptly after the sending or filing thereof, other than as may be
delivered or deemed delivered pursuant to another clause of this Section
5.01(i), copies of all reports that a Loan Party sends to any of its equity
holders, and copies of all reports and registration statements that a Loan Party
or any of its Subsidiaries files with the U.S. Securities and Exchange
Commission or any national securities exchange in Malta, the United States or
any other securities exchange or regulator, if any;


(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Loan Parties or any of their Subsidiaries of the type described in
Section 4.01(f); and


(vi)          such other information respecting the Loan Parties as the Lender
may from time to time reasonably request;
 
 
 

--------------------------------------------------------------------------------

 
 
provided, however, that anything required to be delivered pursuant to Sections
5.01(g)(i) or (ii) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Parent posts such documents, or provides a link thereto on the Parent's website
on the Internet or on which such reports are filed with the SEC and become
publicly available.
 
(j)           Further Assurances.  Execute and deliver any and all further
documents, financing statements, agreements and instruments, and take all
further action that may be required under applicable law, or that the Lender may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents.


(k)           Annual Budget.  During the continuance of a Default or an Event of
Default, at the request of the Lender, a Loan Party will furnish to the Lender,
within ten (10) Business Days after such request, a copy of its annual budget
for the then fiscal year.


SECTION 5.02.  Negative Covenants. So long as any Advance shall remain unpaid or
the Lender shall have any Commitment hereunder, neither Loan Party will:


(a)           Liens, Etc.  Create or suffer to exist, or permit any of the
Borrower’s Subsidiaries to create or suffer to exist, any mortgage, pledge,
security interest, encumbrance or other Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
the Borrower’s Subsidiaries to assign, any right to receive income, other than:


(i)            Permitted Liens;


(ii)           the Liens expressly permitted by the Cash Collateral Agreement;


(iii)          Liens on accounts receivable and any resulting credit balances
arising from the factoring of the accounts receivable of any Loan Party or any
of its Subsidiaries under the Tech Credit Agreement;


(iv)          the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto; and


(v)           the replacement, extension or renewal of any Lien permitted by
clause (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.


(b)           Debt. Create, incur, guarantee, assume or suffer to exist, or
permit any of the Borrower’s Subsidiaries to create, incur, guarantee, assume or
suffer to exist, any Debt, except:


(i)            Debt under this Agreement;


(ii)           Debt that is non-recourse to such Loan Party or such Subsidiary
of the Borrower (including Debt containing customary recourse carve-outs,
including those for environmental indemnities); provided that such Debt shall
not be permitted under this clause (ii) if in connection therewith a personal
recourse claim is established by judgment, decree or award by any court of
competent jurisdiction or arbitrator of competent jurisdiction and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken to attach or levy upon any assets of such Loan Party or such Subsidiary of
the Borrower to enforce any such judgment, decree or award;


 
 

--------------------------------------------------------------------------------

 


(iii)          Debt of a Subsidiary of the Borrower that is non-recourse to the
Borrower, to the Parent, or to any Subsidiary of Parent (other than the
Subsidiary incurring such Debt);


(iv)          Debt existing on the date hereof and listed on Schedule 5.02(b);


(v)           Debt arising from the endorsement of instruments for collection in
the ordinary course of business;


(vi)          Debt of any Loan Party or Subsidiary of the Borrower (on the one
hand) to the Parent or any Subsidiary (on the other hand) in the ordinary course
of business as conducted from time to time;


(vii)         Guarantees by any Loan Party or Subsidiary of the Borrower in the
ordinary course of business as conducted from time to time of any Loan Party or
any Subsidiary, for any obligation other than Financial Indebtedness;


(viii)        Debt in favor of customers and suppliers of the Parent and any of
its Subsidiaries in connection with supply and purchase agreements in an
aggregate principal amount not to exceed Two Hundred Million Dollars
(US$200,000,000) at any one time and any refinancings, refundings, renewals or
extensions thereof (without shortening the maturity thereof or increasing the
principal amount thereof);


(ix)           Debt in respect of (i) the Parent's 1.25% Senior Convertible
Debentures due 2027 issued under that certain Indenture (the “Indenture”), dated
as of February 7, 2007 by and among the Parent and Wells Fargo Bank, National
Association (the “Trustee”), that certain First Supplemental Indenture, dated as
of February 7, 2007 by and among the Parent and the Trustee with respect to the
Parent's 1.25% Senior Convertible Debentures due 2027, each as in effect on the
date hereof, in the maximum aggregate principal amount not to exceed
US$200,000,000 plus accrued interest thereon, (ii) the Parent's 0.75% Senior
Convertible Debentures issued under the Indenture and that certain Second
Supplemental Indenture, dated as of July 25, 2007, by and between the Parent and
the Trustee with respect to the Parent's 0.75% Senior Convertible Debentures due
2027, each as in effect on the date hereof, in the maximum aggregate principal
amount of US$225,000,000 plus accrued interest thereon, (iii) the Parent's 4.75%
Senior Convertible Debentures due 2014 issued under the Indenture and that
certain Third Supplemental Indenture, dated May 4, 2009 by and between the
Parent and the Trustee, in the maximum aggregate principal amount of
US$230,000,000, and refinancings thereof, and (iv) the Parent's 4.5% Senior
Convertible Debentures due 2015 issued under the Indenture and that certain
Fourth Supplemental Indenture, dated April 1, 2010 by and between the Parent and
the Trustee, in the maximum aggregate principal amount of US$250,000,000, and
refinancings thereof;


(x)           Debt owed to bonding companies in connection with obligations
under bonding contracts (however titled) entered into in the ordinary course of
business, pursuant to which such bonding companies issue bonds or otherwise
secure performance of a Loan Party or a Loan Party's Subsidiaries for the
benefit of their customers and contract counterparties;


(xi)           Debt of the Parent owing to International Finance Corporation, in
an aggregate principal amount not to exceed, at any time, US$75,000,000 (plus
interest accruing thereon and costs, fees and expenses incurred in connection
therewith);


 
 

--------------------------------------------------------------------------------

 


(xii)          Debt of the Parent, in an aggregate principal amount not to
exceed US$250,000,000, with a bank counterparty which is guaranteed by the
Export-Import Bank of the U.S.;


(xiii)         Debt of any Loan Party or any of its Subsidiaries pursuant to the
L/C Facility Agreement in an aggregate outstanding amount not to exceed
US$400,000,000;


(xiv)         Debt of any Loan Party or Subsidiary pursuant to the Union Bank
Credit Agreement, in an aggregate outstanding amount not to exceed
US$100,000,000;


(xv)          liabilities of any Loan Party or any of its Subsidiaries under
Hedge Agreements, with nationally recognized financial institutions reasonably
satisfactory to the Lender pursuant to bona fide hedging transactions and not
for speculation;


(xvi)         Debt in connection with the factoring of the accounts receivable
of any Loan Party in respect of rebates from U.S. Governmental Authorities
pursuant to (and as defined in) the Tech Credit Agreement in the ordinary course
of business, which Indebtedness shall not exceed an aggregate amount equal to
the face amount of such accounts receivable plus any accrued interest thereon;


(xvii)        Debt consisting of guarantees by one or more Loan Parties of
payment obligations of customers under purchase agreements entered into by such
customers with the Parent or any of its Subsidiaries, in an aggregate amount for
all Loan Parties combined not to exceed US$50,000,000; and


(xviii)       other Debt in an aggregate amount for all Loan Parties not in
excess of US$25,000,000.


(c)           Mergers, Etc.  Enter into any transaction of merger or
consolidation with or into any Person (unless it is the surviving entity and no
Default exists after giving effect thereto), or liquidate, wind-up, discontinue
its business or dissolve itself (or suffer any liquidation, winding up or
dissolution).


(d)           Accounting Changes.  Make or permit any change in accounting
policies or reporting practices, except as required by applicable generally
accepted accounting principles.


(e)           Sales, Etc. of Assets.  Sell, lease, transfer or otherwise dispose
of (other than to a Subsidiary) all or substantially all of its business or
property, whether now or hereafter acquired, in each case other than (i) in
connection with a Specified Transaction or (ii) sales by the Borrower or any
Subsidiary of the Borrower’s of all or a portion of the equity of any of
Borrower’s Subsidiaries to a bona fide third-party purchaser on an arms’ length
basis.


(f)            Dividends, Etc.  Declare or make any dividend payment or other
distribution of assets, properties, cash rights, obligations or securities on
account of any shares of any class of Capital Stock of such Loan Party, or
purchase, redeem or otherwise acquire for value (or permit any of the Borrower’s
Subsidiaries to do so) any class of Capital Stock of such Loan Party or any
warrants, rights or options to acquire any such Capital Stock, now or hereafter
outstanding, (a) except as permitted under its Constituent Documents, (b) which,
after giving effect thereto, would result in the occurrence of any Default, (c)
during the continuance of any Event of Default, or (d) from and after notice
from the Lender of the occurrence of any Default, until such time as the Default
has been cured or waived in accordance with the terms hereof.  Without limiting
the foregoing, the Parent shall not declare or pay any amount to its
shareholders which, in the aggregate exceeds US$200,000,000 in any fiscal year.


 
 

--------------------------------------------------------------------------------

 


(g)           Change in Nature of Business.  Engage, or permit any of the
Borrower’s Subsidiaries to engage, to any material extent in any business other
than businesses of the type conducted by such Loan Party on the date hereof and
any businesses reasonably related thereto from time to time; provided that the
Borrower and the Borrower’s Subsidiaries may sell all or a portion of the equity
of any of the Borrower’s Subsidiaries to a bona fide third-party purchaser on an
arms’ length basis.


(h)           [Reserved.]


(i)            Amendment of Constituent Documents.  Amend its Constituent
Documents in any respect which would reasonably be expected to have a Material
Adverse Effect.


(j)            Fiscal Year.  Change, or permit any of the Borrower’s
Subsidiaries to change, the method of identifying its fiscal periods without the
prior written consent of the Lender (not to be unreasonably withheld); provided,
however, that the Borrower or any of its Subsidiaries may change the method of
identifying their fiscal periods solely to align such fiscal periods with those
of the Parent without the consent of the Lender.


(k)           Investments, Loans and Advances.  Purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary prior to such merger) any Capital Stock, evidences of Debt or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or series of transactions) any
assets of any other Person constituting a business unit, except (a) Permitted
Investments, (b) loans or advances made to any Subsidiary of the Parent (or any
special-purpose entity created or sponsored by the Parent or a Subsidiary of the
Parent) or made by any Subsidiary of the Parent (or special- purpose entity
created or sponsored by the Parent or a Subsidiary of the Parent) to the Parent
or any other Subsidiary of the Parent (or any special-purpose entity created or
sponsored by the Parent or a Subsidiary of the Parent), (c) guarantees permitted
by Section 5.02(b), (d) in accordance with and pursuant to the terms of the
indentures governing the Indenture Indebtedness (such as a conversion of debt to
equity securities or cash settlement thereof by way of repaying, prepaying, or
purchasing Indebtedness thereunder), or (e) Specified Transactions, other than
(i) Specified Transactions with respect to which the Total Non-Stock
Consideration paid or payable by such Loan Party exceeds (A) US$50,000,000 in
the aggregate in respect of Specified Transactions that occur during the period
from the date hereof until the end of fiscal year 2010 and (B) US$200,000,000 in
the aggregate per fiscal year in respect of Specified Transactions that occur
during any fiscal year after fiscal year 2010; provided, however, that a Loan
Party may enter into a Specified Transaction regardless of the value of Total
Non-Stock Consideration so long as such Specified Transaction involves no
unaffiliated third parties and involves only such Loan Party and one or more
Subsidiaries and (ii) Specified Transactions with respect to which the Total
Stock Consideration paid or payable by such Loan Party exceeds US$750,000,000 in
the aggregate per fiscal year.


(l)            Hedge Agreements.  Enter into any Hedge Agreement, except Hedge
Agreements entered into in the ordinary course of business (not for purposes of
speculation) to hedge or mitigate risks related to interest rates, currency
exchange rates, or credit risk to which such Loan Party is exposed in the
conduct of its business as conducted from time to time or the management of its
liabilities, or for commodities hedges in the ordinary course of business as
conducted from time to time, or hedges entered into in connection with Debt of a
Loan Party convertible into equity securities of the Loan Party (or cash
settled, with settlement calculated with reference to the price of the Loan
Party's equity securities) for the benefit of the holders of


 
 

--------------------------------------------------------------------------------

 


such Loan Party’s equity securities, or hedges entered into in connection with
solar energy renewable credits.1
 


(m)          Margin Stock.  Use the proceeds of any Advance, whether directly or
directly, and whether immediately, incidentally, or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System) or in a manner that will violate or be
inconsistent with Regulation T, U, or X of the Board of Governors of the Federal
Reserve System.


(n)           Pari Passu Ranking.  Ensure that at all times the claims of the
Lender against it under the Loan Documents will rank at least pari passu with
the claims of all of its other unsecured and unsubordinated creditors, except
for claims that are preferred by any fiscal, civil, employment, bankruptcy,
insolvency, liquidation or other similar laws of general application.


SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid
or the Lender shall have any Commitment hereunder, the Parent shall:


(a)           At all times maintain on a consolidated basis unrestricted cash
and cash equivalents in an aggregate amount not less than the lesser of (i)
US$225,000,000 or (ii) an amount equal to the sum of (A) US$50,000,000 plus (B)
an amount equal to fifty percent (50%) of the credit exposure under the L/C
Facility Agreement at such time.


(b)           Not permit or suffer the ratio of (i) the aggregate Financial
Indebtedness of the Parent and its consolidated Subsidiaries at any time (other
than Debt of any consolidated Subsidiary that is non-recourse to such Subsidiary
except for customary carve-outs (including environmental liability, gross
negligence or willful misconduct, and similar matters)) to (ii) the sum of (A)
the aggregate Financial Indebtedness of the Parent and its consolidated
Subsidiaries at such time (other than Debt of any consolidated Subsidiary that
is non-recourse to such Subsidiary except for customary carve-outs (including
environmental liability, gross negligence or willful misconduct, and similar
matters)) plus (B) the stockholder's equity of the Parent and its consolidated
Subsidiaries at such time to exceed fifty-five percent (55%).


(c)           Maintain an interest coverage ratio on a rolling four quarters
basis of consolidated EBITDA to consolidated interest expense of not less than
3.0 to 1.0 at the end of any fiscal quarter of the Parent.


(d)           At all times, from and after the fourth fiscal quarter of 2010,
maintain a ratio of gross Financial Indebtedness to consolidated EBITDA for the
four immediately preceding completed fiscal quarters of the Parent of not more
than 4.0 to 1.0 at the end of any fiscal quarter of the Parent.  As used herein,
the term "gross Financial Indebtedness" means at any time the aggregate
Financial Indebtedness of the Parent and its consolidated Subsidiaries at such
time (other than Debt of any consolidated Subsidiary that is non-recourse to
such Subsidiary except for customary carve-outs (including environmental
liability, gross negligence or willful misconduct, and similar matters)).


(e)           Maintain a ratio of net consolidated Financial Indebtedness to
consolidated EBITDA for the four immediately preceding completed fiscal quarters
of the Parent of not more than 5.5 to 1.0 at the end of any of the first three
fiscal quarters of the Parent ending during fiscal year 2010.  As used herein,
"net consolidated Financial Indebtedness" means at any time an amount equal to
(i) the aggregate Financial Indebtedness of the Parent and its consolidated
Subsidiaries at such time (other than Debt of any of its consolidated
Subsidiaries that is non-recourse to such Subsidiary except for customary
carve-outs (including environmental liability, gross negligence or



--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 


willful misconduct, and similar matters)) minus (ii) the amount, if any, by
which (A) the aggregate amount of unrestricted cash and cash equivalents of the
Parent and its consolidated Subsidiaries at such time exceeds (B) the aggregate
amount of unrestricted cash and cash equivalents required to be maintained by
the Parent and its consolidated Subsidiaries at such time pursuant to Section
5.03(a).
 
ARTICLE VI


EVENTS OF DEFAULT


SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)           The Borrower shall default in the payment of (i) any principal of
any Advance when the same becomes due and payable, or (ii) any interest, fees or
other amounts whatsoever payable under this Agreement or any other Loan Document
and in the case of this clause (ii) such default continues unremedied for three
(3) Business Days after the date thereof; or


(b)           Any representation or warranty made by any Loan Party herein or in
any other Loan Document or by any Loan Party (or any of its officers) in any
document delivered in connection herewith or therewith shall prove to have been
incorrect in any material respect when made; or


(c)           (i) Any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(c), (d), (f) or (i), 5.02 or
5.03, or (ii) any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 10 or more days after
the earlier of (x) the date such Loan Party obtains knowledge thereof or (y) the
date written notice thereof shall have been given to such Loan Party by the
Lender; or


(d)           (i) Any Loan Party or any of the Borrower’s Subsidiaries shall
fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal or notional amount of at least US$25,000,000 (or its
equivalent in other currencies) in the aggregate (but excluding Debt outstanding
hereunder) of such Loan Party or such Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or


(e)           Any Loan Party or any of the Borrower’s Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any of the Borrower’s Subsidiaries seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 30 or more days, or any of the


 
 

--------------------------------------------------------------------------------

 


actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Loan Party or any of the Borrower’s Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or
 
(f)            Judgments or orders for the payment of money in excess of
US$25,000,000 (or its equivalent in other currencies) in the aggregate shall be
rendered against any Loan Party or any of the Borrower’s Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 10 or more consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or


(g)           Any non-monetary judgment or order shall be rendered against a
Loan Party that could be reasonably expected to have a Material Adverse Effect,
and there shall be any period of 10 or more consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


(h)           The obligations of the Loan Parties under the Loan Documents or
the Parent under the Guaranty shall fail to rank at least pari passu with all
other unsecured Debt of the Loan Parties or the Parent, as the case may be; or


(i)            Any provision of the Loan Documents shall cease to be valid and
binding on or enforceable against any applicable Loan Party, or any Loan Party
shall so assert or state in writing, or the obligations of any Loan Party under
any Loan Document shall in any way become illegal; or


(j)            Either (i) any authority asserting or exercising governmental or
police powers in Malta shall take any action, including a general moratorium,
canceling, suspending or deferring the obligation of the Borrower to pay any
amount of principal or interest payable under the Loan Documents or preventing
or hindering the fulfillment by the Borrower of its obligations under the Loan
Documents or having any effect on the currency in which the Borrower may pay its
obligations under the Loan Documents or on the availability of foreign
currencies in exchange for Malta (including any requirement for the approval to
exchange foreign currencies for Malta) or otherwise or (ii) the Borrower shall,
voluntarily or involuntarily, participate or take any action to participate in
any facility or exercise involving the rescheduling of the Borrower’s debts or
the restructuring of the currency in which the Borrower may pay its obligations;
or


(k)           Any authority asserting or exercising governmental or police
powers in Malta or any Person acting or purporting to act under such authority
shall have taken any action to condemn, seize or appropriate, or to assume
custody or control of, all or any portion of the property of the Borrower; or


(l)            Any license, consent, authorization or approval of any kind
necessary to enable the any Loan Party to comply with any of its obligations
under the Loan Documents or conduct its business shall be revoked, withdrawn or
withheld or shall be modified or amended in a manner prejudicial, in the opinion
of the Lender, to the interests of the Lender hereunder; or


(m)           A Change of Control shall occur; or


(n)           The Parent shall fail to perform or observe any term, covenant or
agreement in the L/C Facility Agreement or the Union Credit Facility Agreement,
or (ii) a default or event of default shall have occurred and be continuing
under the L/C Facility Agreement or the Union Credit Facility Agreement.


 
 

--------------------------------------------------------------------------------

 


then, and in any such event, the Lender (i) may declare its Commitment to be
terminated, whereupon the same shall forthwith terminate, and (ii) may, by
notice to the Loan Parties, declare the Advances and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Loan Parties; provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to either of the Loan Parties under clause (e) above, (A) the Commitment
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Loan Parties.


ARTICLE VII


MISCELLANEOUS


SECTION 7.01.  Amendments, Etc.  No amendment or waiver of any provision of the
Loan Documents, nor consent to any departure by any Loan Party or any of its
Subsidiaries therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


SECTION 7.02.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed
(by international courier), telecopied or delivered, if to the Parent, at its
address at 3939 North 1st Street, San Jose, CA 95134, Attn: Chief Financial
Officer, with a copy at the same address to Attn: General Counsel; if to the
Borrower, at its address at SunPower Corporation Malta Holdings Limited, Suite
1, Level 2, Pinto Wharf, Forni Complex, Valletta Waterfront, Floriana, Malta FRN
1913, Attention: the Director Claire Bartolo; if to the initial Lender, at its
Lending Office specified opposite its name on the signature pages below; if to
any other Lender, at its Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; or, as to the Borrower or the
Lender, at such other address as shall be designated by such party in a written
notice to the other party.  All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mail, telecopied or
delivered.  Delivery by telecopier of an executed counterpart of any amendment
of any Loan Document shall be effective as delivery of a manually executed
counterpart thereof.


SECTION 7.03.  No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.


SECTION 7.04.  Costs and Expenses.  (a)  The Borrower agrees to pay on demand
all reasonable costs and expenses of the Lender in connection with the
preparation, execution, delivery, administration, modification and amendment of
any Loan Document and any other document to be delivered hereunder, including,
without limitation, (i) all due diligence, transportation, computer,
duplication, appraisal, consultant, and audit expenses and (ii) the reasonable
fees and expenses of counsel for the Lender with respect thereto and with
respect to advising the Lender as to its rights and responsibilities under this
Agreement and the other Loan Documents.  The Borrower further agrees to pay on
demand all costs and expenses of the Lender, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and expenses of counsel for the Lender in
connection with the enforcement of rights under this Section 7.04(a).


(b)           Each Loan Party agrees to jointly and severally indemnify and hold
harmless the Lender and each of its Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified


 
 

--------------------------------------------------------------------------------

 


Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) any Loan
Document and any other document to be delivered hereunder, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of a Loan Party or any of the Borrower’s Subsidiaries or any
Environmental Action relating in any way to a Loan Party or any of the
Borrower’s Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 7.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Loan Party or any of the Borrower’s Subsidiaries, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.  Each Loan
Party also agrees not to assert any claim for special, indirect, consequential
or punitive damages against the Lender, any of its Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability arising out of or otherwise relating to the Loan Documents, any of
the transactions contemplated therein or the actual or proposed use of the
proceeds of the Advances.
 
(c)           If any payment of principal of any Advance is made by the Borrower
to or for the account of the Lender other than on the last day of the Interest
Period for such Advance, as a result of a payment pursuant to Section 2.08 or
2.10 or for any other reason, the Borrower shall, upon demand by the Lender, pay
to the Lender any amounts required to compensate the Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund or maintain such
Advance.


(d)           Without prejudice to the survival of any other agreement of the
Loan Parties or any of the Borrower’s Subsidiaries hereunder and under any other
Loan Document, the agreements and obligations of the Loan Parties contained in
Sections 2.09, 2.12, 7.04, 7.08, 7.10, 7.11 and 7.12 shall survive the payment
in full of principal, interest and all other amounts payable hereunder.


SECTION 7.05.  Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, the Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Lender or such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of the Loan Party now
or hereafter existing under the Loan Documents whether or not the Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The Lender agrees promptly to
notify the Loan Parties after any such set-off and application, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of the Lender and its Affiliates under this Section
7.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Lender and its Affiliates may
have.


SECTION 7.06.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Lender, and thereafter shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender.


SECTION 7.07.  Assignments and Participations.  (a)  The Lender may assign to
one Person all of its rights and obligations under the Loan Documents
(including, without limitation, all of its


 
 

--------------------------------------------------------------------------------

 


Commitment, the Advances owing to it); provided, however, that (i) any
assignment to a Person (other than an Affiliate of the Lender) shall require the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that, if an Event of Default has occurred and is continuing,
no such consent shall be required) and (ii) the parties to each such assignment
shall execute and deliver an Assignment and Acceptance.  Upon such execution and
delivery, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of the Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.09, 2.12 and 7.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement and such Lender shall cease to be a party hereto.


(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Loan
Parties or the performance or observance by the Loan Parties of any of their
obligations under any Loan Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of each Loan Document, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon such assigning Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; and
(v) such assignee agrees that it will perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as the Lender.


(c)           The Lender may sell participations to one or more banks or other
entities (other than any Loan Party or any of its Subsidiaries or Affiliates) in
or to all or a portion of its rights and obligations under the Loan Documents
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it); provided, however, that (i) the Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under the Loan Documents and (iv) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of the Loan Documents, or any consent to any departure
by the Borrower therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, any Advance or any other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, any Advance or any other amounts payable hereunder, in each case to
the extent subject to such participation.


(d)           The Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 7.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Loan Parties furnished to the Lender by or on behalf
of the Loan Parties.


(e)           Notwithstanding any other provision set forth in this Agreement,
the Lender may at any time create a security interest in all or any portion of
its rights under the Loan Documents (including, without limitation, the Advances
owing to it) including in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the U.S. Federal Reserve System.


 
 

--------------------------------------------------------------------------------

 


SECTION 7.08.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.


SECTION 7.09.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.


SECTION 7.10.  Jurisdiction; Waiver of Immunities.  (a)  Each Loan Party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or federal court of the
United States sitting in the Borough of Manhattan in the City of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to the Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


(b)           The Borrower hereby appoints CT Corporation System (the “Process
Agent”), with an office on the date hereof at 111 Eighth Avenue, New York, NY
10011, United States, as its agent to receive on behalf of the Borrower service
of copies of the summons and complaint and any other process which may be served
in any such action or proceeding.  Such service may be made by mailing or
delivering a copy of such process to the Borrower in care of the Process Agent
at the Process Agent’s above address, and the Borrower hereby irrevocably
authorizes and directs the Process Agent to receive and forward such service on
its behalf.  As an alternative method of service, the Borrower also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to the Borrower at its address
specified in Section 7.02.


(c)           The Lender hereby irrevocably appoints Société Générale (the
“Lender Process Agent”), with an office on the date hereof at 1221 Avenue of the
Americas, New York, NY 10020, Attention: Legal Department, United States, as its
agent to receive on behalf of the Lender and its property service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding.  Such service may be made by mailing or delivering a copy
of such process to the Lender in care of the Lender Process Agent at the Lender
Process Agent’s above address, and the Lender hereby irrevocably authorizes and
directs the Lender Process Agent to accept such service on its behalf.  As an
alternative method of service, the Lender also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to the Lender at its address specified in Section
7.02.


(d)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to the Loan Documents in any New York
State or federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.


(e)           To the extent that a Loan Party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution  or otherwise) with respect to itself or its property, that
Loan Party hereby irrevocably and unconditionally waives such immunity in
respect of its obligations under this Agreement and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this
subsection (d) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.


 
 

--------------------------------------------------------------------------------

 


(f)           Nothing in this Section 7.10 shall affect the right of the Lender
to serve legal process in any other manner permitted by law or affect the right
of the Lender to bring any action or proceeding against any Loan Party or its
property in the courts of other jurisdictions, including, without limitation,
the courts sitting in Malta.


SECTION 7.11.  Judgment Currency.  (a)  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due under the Loan
Documents in Euros into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures, the Lender
could purchase Euros with such other currency in Milan on the Business Day
preceding that on which final, nonappealable judgment is given.


(b)           The obligations of the Loan Parties in respect of any sum due to
the Lender under the Loan Documents shall, notwithstanding any judgment in a
currency other than Euros, be discharged only to the extent that on the Business
Day following receipt by the Lender of any sum adjudged to be so due in such
other currency, the Lender may, in accordance with normal, reasonable banking
procedures, purchase Euros with such other currency.  If the amount of Euros so
purchased is less than the sum originally due to the Lender, in Euros, each Loan
Party agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
against such loss.


SECTION 7.12.  WAIVER OF JURY TRIAL  EACH OF THE LOAN PARTIES AND THE LENDER
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE ACTION OF THE LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
SECTION 7.13.  Confidentiality. The Lender agrees to hold all Confidential
Information obtained pursuant to the provisions of this Agreement in accordance
with its customary procedure for handling such information of this nature and in
accordance with safe and sound banking practices, provided, that nothing herein
shall prevent the Lender from disclosing and/or transferring such Confidential
Information (i) upon the order of any court or administrative agency or
otherwise to the extent required by statute, rule, regulation or judicial
process, (ii) to bank examiners or upon the request or demand of any other
regulatory agency or authority, (iii) which had been publicly disclosed other
than as a result of a disclosure by the Lender prohibited by this Agreement,
(iv) in connection with any litigation to which the Lender is a party, or in
connection with the exercise of any remedy hereunder or under this Agreement,
(v) to the Lender’s legal counsel and independent auditors and accountants, (vi)
to the Lender’s branches, subsidiaries, representative offices, affiliates and
agents and third parties selected by any of the foregoing entities, wherever
situated, for confidential use (including in connection with the provision of
any service, including the provision of credit insurance or reinsurance, and for
data processing, statistical and risk analysis purposes), and (vii) subject to
provisions substantially similar to those contained in this Section 7.13, to any
actual or proposed participant or assignee.


SECTION 7.14.  Patriot Act Notice.The Lender hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of the Loan Party and other information that will
allow the Lender to identify each Loan Party in accordance with the Patriot
Act.  Each Loan Party shall, and shall cause each of the Borrower’s Subsidiaries
to, provide such information and take such actions as are reasonably requested
by the Lender in order to assist the Lender in maintaining compliance with the
Patriot Act.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



 
SUNPOWER CORPORATION
       
By
/s/ Dennis V. Arriola
   
Title:  Executive Vice President and Chief Financial Officer
       
SUNPOWER CORPORATION MALTA HOLDINGS LIMITED
       
By
/s/ Dennis V. Arriola
   
Title:
       
Lender
       
Lending Office
SOCIÉTÉ GÉNÉRALE, MILAN BRANCH
Via Olona, 2
   
20123 Milan
By
/s/ Matthew Vickerstaff
Italy
 
Title: Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.01
 
CORPORATION ORGANIZATIONAL STRUCTURE
 
[chart1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[chart2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[chart3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[chart4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[chart6.jpg]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.02(f)
 
EXISTING LITIGATION
 
 
1.
In November 2009, the Audit Committee of the Board of Directors of Parent (the
“Audit Committee”) initiated an independent investigation regarding certain
unsubstantiated accounting entries. The Audit Committee announced the results of
its investigation in March 2010. For information regarding the Audit Committee's
investigation, see Part I - “Item 1: Notes to Condensed Consolidated Financial
Statements - Note 1,” and “Item 2: Management's Discussion and Analysis of
Financial Condition and Results of Operations - Restatement of Previously Issued
Condensed Consolidated Financial Statements” of Parent’s Form 10-Q for the
quarter ended October 3, 2010, and Parent's Annual Report on Form 10-K for the
year ended January 3, 2010.  For a description of the control deficiencies
identified by management as a result of the investigation and Parent's internal
reviews, and management's plan to remediate those deficiencies, see Part I -
“Item 4: Controls and Procedures” of Parent’s Form 10-Q for the quarter ended
October 3, 2010.

 
 
2.
Three securities class action lawsuits were filed against Parent and certain of
Parent’s current and former officers and directors in the United States District
Court for the Northern District of California on behalf of a class consisting of
those who acquired Parent’s securities from April 17, 2008 through November 16,
2009. The cases were consolidated as Plichta v. SunPower Corp. et al., Case No.
CV-09-5473-RS (N.D. Cal.), and lead plaintiffs and lead counsel were appointed
on March 5, 2010. Lead plaintiffs filed a consolidated complaint on May 28,
2010. The actions arise from the Audit Committee's investigation announcement on
November 16, 2009. The consolidated complaint alleges that the defendants made
material misstatements and omissions concerning Parent's financial results for
2008 and 2009, seeks an unspecified amount of damages, and alleges violations of
Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, and Sections 11
and 15 of the Securities Act of 1933. Parent believes it has meritorious
defenses to these allegations and will vigorously defend itself in these
matters. The court held a hearing on the defendant's motions to dismiss the
consolidated complaint on November 4, 2010, and took the motions under
submission. Parent's management currently believes that the ultimate outcome of
the lawsuits will not have a Material Adverse Effect.

 
 
3.
Derivative actions purporting to be brought on behalf of Parent have also been
filed in state and federal courts against several of Parent’s current and former
officers and directors based on the same events alleged in the securities class
action lawsuits described above. The California state derivative cases were
consolidated as In re SunPower Corp. S'holder Derivative Litig., Lead Case No.
1-09-CV-158522 (Santa Clara Sup. Ct.), and co-lead counsel for plaintiffs have
been appointed. The complaints assert state-law claims for breach of fiduciary
duty, abuse of control, unjust enrichment, gross mismanagement, and waste of
corporate assets. Plaintiffs are scheduled to file a consolidated complaint on
or before December 3, 2010. The federal derivative complaints were consolidated
as In re SunPower Corp. S'holder Derivative Litig., Master File No.
CV-09-05731-RS (N.D. Cal.), and lead plaintiffs and co-lead counsel were
appointed on January 4, 2010. The complaints assert state-law claims for breach
of fiduciary duty, waste of corporate assets, and unjust enrichment, and seek an
unspecified amount of damages. Parent intends to oppose the derivative
plaintiffs' efforts to pursue this litigation on its behalf. Parent's management
currently believes that the ultimate outcome of the lawsuits will not have a
Material Adverse Effect.

 
***

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.02(a)
 
EXISTING LIENS
 
 
1.
Liens on deposit account number *** maintained in the name of Parent with Wells
Fargo Bank, N.A., investment account number *** maintained in the name of Parent
with Wells Fargo Bank, N.A., and multi-currency account numbers *** and ***
maintained in the name of Parent with Wells Fargo Bank, N.A.’s Cayman Islands
branch, securing the Wells Fargo Indebtedness (as defined in Schedule 5.02(b)).



***
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.02(b)
 
EXISTING DEBT
 
 
1.
Indebtedness of the Parent in connection with the Parent's guarantee of leasing
arrangements, pursuant to a Term Leasing Master Agreement between the Parent's
former Malaysian subsidiary, now a joint venture, AUO SunPower Sdn. Bhd., as
lessee and IBM Malaysia Sdn. Bhd. as lessor.  [Desktop and laptop computers for
use by the Parent's Malaysian Subsidiary]



 
2.
Indebtedness of the Parent in connection with the Parent's guarantee of leasing
arrangements, pursuant to a Corporate Guarantee by the Parent of obligations of
SunPower Philippines Mfg. Ltd. as lessee in favor of IBM Philippines, Inc. as
lessor  [Desktop and laptop computers for use by the Parent's Philippines
subsidiary]



 
3.
Indebtedness of the Parent under the Parent's Master Agreement with Cisco
Systems Capital Corporation as lessor and any schedules appurtenant
thereto.  [Routers and other IT equipment for use by the Parent and its
Subsidiaries]



 
4.
Indebtedness of the Parent in connection with leasing arrangements with US
Bancorp.  [Office copiers and printers for use by the Parent and its
Subsidiaries]



 
5.
Indebtedness of the Parent in connection with a leasing arrangement with Well
Fargo Bank, N.A. as lessor.  [Cleaning equipment for use of the Parent and its
Subsidiaries]



 
6.
Indebtedness of the Parent pursuant to the following promissory notes, each
dated March 26, 2010, issued to certain officers and employees of SunRay
Renewable Energy (“SunRay”), in lieu of cash payment to such persons for their
SunRay shares in connection with the Parent's acquisition of SunRay:



 
a.
*** in the amount of $***;

 
b.
*** in the amount of $***;

 
c.
*** in the amount of $***;

 
d.
*** in the amount of $***;

 
e.
*** in the amount of $***;

 
f.
*** in the amount of $***;

 
g.
*** in the amount of $***; and

 
h.
*** in the amount of $***.



 
7.
Indebtedness in an aggregate outstanding amount not exceeding $600,000 of the
Parent, and guarantees of the Parent’s obligations by SunPower North America,
LLC and SunPower Corporation, Systems, in connection with the Amended and
Restated Credit Agreement, dated March 20, 2009, between the Parent and Wells
Fargo Bank, National Association as amended and in effect as of the Effective
Date (the “Wells Fargo Indebtedness”).



***
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.02(c)
 
EXISTING LOANS, ADVANCES, AND INVESTMENTS
 
 
1.
Investment in *** (approximately $3,000,000).



 
2.
Investment in *** (approximately $1,500,000).



 
3.
Investment in Woongjin Energy Co. Ltd. (approximately $34,000,000).



 
4.
Put/Call option to invest in ***.



 
5.
Investment in *** (approximately $10,000,000).



 
6.
1% member interest in SPWR Galaxy Holdco 2007 LLC.



 
7.
Investment in a privately-held company accepted in connection with a ***, with a
current value that does not exceed $***.



***
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A - FORM OF
NOTICE OF BORROWING


Société Générale, Milan Branch
as Lender under
the Credit Agreement
referred to below
OPER/FIN/STR/DMT
189, rue d’aubervilliers
75886 PARIS CEDEX 18
Facsimile: +33 170 71 9560


[Date]


Attention:  ____________________


Ladies and Gentlemen:


The undersigned, SunPower Corporation Malta Holdings Limited, refers to the
Revolving Credit Agreement, dated as of November 23, 2010 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, SunPower
Corporation and the Lender, and hereby gives you notice, irrevocably, pursuant
to Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement (capitalized terms used but
not defined in this Notice are used with the meaning ascribed thereto in the
Credit Agreement):


(i)            The Business Day of the Proposed Borrowing is _______________,
20__.


(ii)           The amount of the Proposed Borrowing is EUR_______________.


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(A)          the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and


(B)           no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.



 
Very truly yours,
       
SUNPOWER CORPORATION MALTA HOLDINGS LIMITED
       
By
     
Title:



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B - FORM OF
ASSIGNMENT AND ACCEPTANCE


Reference is made to the Credit Agreement dated as of November 23, 2010 (as
amended or modified from time to time, the “Credit Agreement”) among SUNPOWER
CORPORATION, a Delaware corporation (the “Parent”), SUNPOWER CORPORATION MALTA
HOLDINGS LIMITED, a Maltese company (the “Borrower”) and the Lender (as defined
in the Credit Agreement).  Terms defined in the Credit Agreement are used herein
with the same meaning.


The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:


1.           The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, all of the Assignor’s
rights and obligations under the Loan Documents as of the date hereof.  After
giving effect to such sale and assignment, the Assignee’s Commitment and the
amount of the Advance owing to the Assignee will be as set forth on Schedule 1
hereto.


2.           The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.


3.           The Assignee (i) confirms that it has received a copy of the Loan
Documents, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (iii) confirms that it is
a sophisticated investor which has the ability to evaluate the merits and risks
of an investment in the Loan Documents, including, without limitation, the
financial and political conditions in Malta as of the date hereof, and the
ability to assume the economic risks involved in such an investment; and (iv)
 agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as the Lender.


4.           Following the execution of this Assignment and Acceptance, it will
be delivered to the Borrower.  The effective date for this Assignment and
Acceptance (the “Effective Date”) shall be the date of delivery hereof to the
Borrower, unless otherwise specified on Schedule 1 hereto.


5.           Upon such delivery to the Borrower, as of the Effective Date,
(i) the Assignee shall be a party to the Loan Documents and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of
the Lender thereunder and (ii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Loan Documents.


6.           Upon such delivery to the Borrower, from and after the Effective
Date, the Borrower shall make all payments under the Loan Documents in respect
of the interest assigned hereby (including, without limitation, all payments of
principal, interest and facility fees with


 
 

--------------------------------------------------------------------------------

 


respect thereto) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Loan Documents for periods prior
to the Effective Date directly between themselves.


7.           This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.


8.           This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.


IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.


 
 

--------------------------------------------------------------------------------

 


Schedule 1
to
Assignment and Acceptance


Percentage interest assigned:
     
100%
         
Assignee’s Commitment:
 
EUR______________
             
Aggregate outstanding principal amount of Advance assigned:
 
EUR______________
             
Principal amount of Advance payable to Assignee:
 
EUR______________
             
Effective Date:  _______________, 20__
       






 
[NAME OF ASSIGNOR], as Assignor
       
By
     
Title:
       
Dated:  _______________, 20__
       
[NAME OF ASSIGNEE], as Assignee
       
By
     
Title:
       
Lending Office:
   
[Address]



Acknowledged this


___ day of ________, 20__


SUNPOWER CORPORATION MALTA HOLDINGS LIMITED


By:
   
Title:
   



 
 

--------------------------------------------------------------------------------

 


EXHIBIT C - FORM OF
COMPLIANCE CERTIFICATE


To:
Société Générale, Milan Branch

as Lender under
the Credit Agreement
referred to below
OPER/FIN/STR/DMT
189, rue d’aubervilliers
75886 PARIS CEDEX 18
Facsimile: +33 170 71 9560




 
Re:
Compliance Certificate as of and for period ending: _____________ __, 20__



Ladies and Gentlemen:


This certificate (this “Compliance Certificate”) is submitted pursuant to the
Credit Agreement, dated as of November 23, 2010 (as amended, modified,
supplemented, restated or renewed from time to time, the “Credit Agreement”) by
and among SUNPOWER CORPORATION MALTA HOLDINGS LIMITED (the “Borrower”), a
limited liability company registered under the laws of Malta, SUNPOWER
CORPORATION, a Delaware corporation (the “Parent”) and SOCIÉTÉ GÉNÉRALE, MILAN
BRANCH (the “Lender”).  All capitalized terms used herein shall have the
meanings specified in the Credit Agreement unless otherwise defined herein.


The undersigned hereby certifies that: (a) [he][she] is the acting and incumbent
[Chief Financial Officer] [Secretary] of the Parent, and (b) in such capacity,
[he][she] is authorized to execute this Compliance Certificate on behalf of the
Parent in connection with the Credit Agreement.


The undersigned has reviewed the terms and conditions of the Credit Agreement
and the definitions and provisions contained in the Credit Agreement, and, has
made, or have caused to be made under the supervision of the undersigned, such
examination or investigation as is necessary to enable the undersigned to
express an informed opinion, and to provide a certification, as to the matters
referred to herein.


The undersigned hereby further represents, warrants and certifies that:


1.           Each Loan Party is in complete and strict compliance, as of, and
for the period ending, __________ __, 20__ (the “Compliance Date”), with all
agreements, conditions and covenants contained in the Credit Agreement and the
other Loan Documents, except as noted below.


2.           The representations and warranties of each Loan Party contained in
the Credit Agreement and the other Loan Documents are true and correct as of the
Compliance Date as if made on such date (or, in the case of representations and
warranties stated as having been made only as of the Closing Date, such
representations and warranties remain true and correct in all material respects
as of the Closing Date).


3.           There exists no Default or Event of Default under the Credit
Agreement or any of the other Loan Documents.


4.           Each Loan Party is in compliance with each of the covenants in
Section 5.03 of the Credit Agreement, as of, and for the period ending on, the
Compliance Date, and attached hereto as


 
 

--------------------------------------------------------------------------------

 


Schedule 1 is a true and correct copy of the calculation of such financial
covenants, prepared by the undersigned.


5.           Attached to such Schedule 1 are true, correct and complete copies
of the documents and work sheets supporting the above certifications.


6.           Since November 23, 2010 there has been no Material Adverse Effect
as to any Loan Party.


7.           Each Loan Party is in compliance with each of the reporting
covenants in Section 5.01(i) of the Credit Agreement, as of, and for the period
ending on the Compliance Date, and attached hereto as Schedule 2 are the
quarterly and annual (as applicable) financial statements required under Section
5.01(i) of the Credit Agreement and the other reports, letters, opinions,
notices and other required under the Credit Agreement;


8.           The financial statements furnished on Schedule 2 attached hereto
are complete and correct and have been prepared in accordance with GAAP (except
for the lack of footnotes required by GAAP and changes resulting for normal year
end adjustments, in the case of financial statements other than those as of a
Fiscal Year end), consistently applied from one period to the next, and fairly
present the financial condition of the Loan Parties and their Subsidiaries.


9.           Each Loan Party is Solvent.


10.           No Liens have arisen, been granted or otherwise exist with respect
to any assets or properties of any Loan Party other than Permitted Liens.


 
 

--------------------------------------------------------------------------------

 


THIS COMPLIANCE CERTIFICATE IS EXECUTED AND DELIVERED THIS ______ DAY OF
__________, 20__.



 
Very Truly Yours,
       
SUNPOWER CORPORATION
         
By:
         
Print Name: 
         
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1
to
Compliance Certificate


 
 

--------------------------------------------------------------------------------

 


Schedule 2
to
Compliance Certificate


REQUIRED FINANCIAL STATEMENTS


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D – MANDATORY COSTS


 
1.
Mandatory Costs are an addition to the interest rate to compensate the Lender
for the cost of compliance with the requirements of the European Central Bank as
imposed on the Lender on or after the date of this Agreement.



 
2.
On the first day of each Interest Period (or as soon as possible thereafter),
the Lender shall calculate, as a percentage rate, a rate  for Mandatory Costs in
accordance with the paragraph set out below.



 
3.
The applicable rate will be the percentage (calculated on a pro rata basis)
notified by the Lender to the Loan Parties. This percentage will be confirmed by
the Lender to be in its reasonable determination the cost of complying with the
minimum reserve requirements of the European Central Bank in respect of any
Advance made from its Lending Office.


 
1

--------------------------------------------------------------------------------